ADKINS, J.,
dissenting.
Judge J. Frederick Sharer, long-time trial and then appellate judge, writing for the Court of Special Appeals in this case, emphasized the importance of deferring to the trial court’s discretion in matters like this one:
This Court discussed the discretionary nature of items taken into the jury room in Jackson v. State, 164 Md.App. 679, 884 A.2d 694 (2005). In that case, the jury asked to hear the testimony of a witness again. ■ The trial court refused the request because the court reporter would have had to transcribe the testimony, which the trial court believed would take too long. Jackson claimed that the trial court “had ‘the discretion to have the court reporter read [the] requested trial testimony to the jury.’ ” Id. at 725, 884 *603A.2d 694 (citing Veney v. State, 251 Md. 159, 173, 246 A.2d 608 (1968)). The Jackson Court iterated the discretionary nature of the trial court’s decision not to allow the jury to hear the witness’s testimony again, and the deference to which the trial court’s determination is entitled:
Appellate courts are highly deferential to a trial judge’s discretionary determinations. Even in cases in which the appellate court might have deemed it wiser or fairer to have ruled otherwise, it will not presume to substitute its judgment for that of the trial court except in the rare case in which the trial judge has literally abused his discretion. To rule differently than the appellate court might have ruled is not, ipso facto, such abuse.
Jackson, supra, 164 Md.App. at 725-26, 884 A.2d 694.
Adams, 183 Md.App. at 204, 960 A.2d at 1224.
The Court of Special Appeals compared the discretionary decision here to a case in which a trial court refused to permit a videotape of a lineup into the jury room:
The question presented here is similar to that in Wright v. State, 72 Md.App. 215, 528 A.2d 498 (1987), in which the trial court had refused to permit a videotape to be taken into the jury room during deliberations. The tape in that case showed “several different line-up sessions,” of which one session was pertinent to Wright’s case. Id. at 218, 528 A.2d 498. The trial court reasoned that “to allow the jury to view the tape again and again would unduly emphasize that evidence.” Id. This Court perceived no error:
[Wright] relies on the provision in Md. Rule 4-326(a) (which says, among other things) that “[U]nless the court for good cause shown orders otherwise, the jury may also take ... exhibits which have been admitted into evidence ...” into the jury room. As we see it, the “good cause” mentioned in that rule encompasses the reasons articulated by the trial court. We are not persuaded that the trial court was clearly wrong.

Id.

*604Adams, 183 Md.App. at 204-05, 960 A.2d at 1224. Judge Sharer also pointed out that
[w]hat constitutes “good cause” is a matter entrusted to the discretion of the trial court. See State v. Price, 385 Md. 261, 276-77, 868 A.2d 252 (2005) (dealing with good cause for a postponement of trial); ... Johnson v. State, 348 Md. 337, 345-56, 703 A.2d 1267 (1998) (whether to permit filing of a belated insanity plea).
Id. at 205, 960 A.2d at 1224-25 (one citation omitted).
I agree with the majority that subpart (b) of Rule 4-326 applies, and so there must be “good cause” to exclude particular evidence from the jury room. See Majority Op. at 599-602, 4 A.3d 507-09. But videotapes are a special kind of evidence, and certainly replaying one in the jury room runs the risk of overemphasis. See Wright, 72 Md.App. at 218, 528 A.2d at 500; see also Brooks v. Holtz, 661 N.W.2d 526, 532 (Iowa 2003) (holding that a trial court’s determination that additional viewing of a videotape of an accident scene would overemphasize that such evidence was reasonable, and that the court acted within its discretion in refusing to allow the videotape to go into the jury room during deliberations); State v. Frazier, 99 Wash.2d 180, 661 P.2d 126,131 (1983) (recognizing potential for prejudice arising from undue emphasis on a tape recording by repetitive playing).
The majority creates a rule that a trial court must state on the record that a specific videotape will not go into the jury room, and explain its “good cause” reason for that decision, regardless of whether a party or the jurors have inquired. I question whether this is a good rule, or whether it places an unnecessary requirement on already overburdened trial courts. Regardless, application of this rule should not control the outcome on appeal. The jury raised the question, the court answered it, and stated its reasoning on the record. As I indicated above, a concern about overemphasizing what is shown (or not shown) on a videotape if it is replayed before the jury is a legitimate reason to exclude the videotape from the jury room. The trial court did not abuse its discretion in *605so ruling. Accordingly, I would affirm the judgment of the Court of Special Appeals.
Judge HARRELL authorizes me to state that he joins in the views expressed in this opinion.